218 F.2d 957
55-1 USTC  P 9265
In the Matter of William M. STANNUS, d/b/a Stannus CartageCompany, Bankrupt.UNITED STATES of America, Claimant-Appellant,v.Louis F. DAVIS, Trustee in Bankruptcy, Appellee.
No. 12194.
United States Court of Appeals, Sixth Circuit.
Dec. 17, 1954.

Appeal from the Eastern District of Michigan, Detroit; Lederle, Judge.
Fred W. Kaess, John L. Owen, Roger P. O'Connor, Detroit, Mich., H. Brian Holland, Ellis N. Slack, Washington, D.C., for appellant.
Wm. C. Maguire, Detroit, Mich., for appellee.
Before MARTIN, McALLISTER, and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and after reviewing the order and certificate of the referee in bankruptcy in the above case and the order of the district court on petition for review affirming the order of the referee; and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the order of the district court be and is hereby affirmed.